Exhibit 10.4

 

October 2, 2001

 

Ebrahim Abbasi

[Address]

 

Dear Ebrahim:

 

Pending the successful completion of your background check, Redback Networks,
Inc. (the “Company”) is pleased to offer and confirm your employment with the
following terms and conditions:

 

Position. You will serve in a full-time capacity as Sr. Vice President,
Operations, effective on or about October 4, 2001. This position will report
into Kevin A. DeNuccio, President and CEO.

 

Compensation. You will be paid an annual salary of $235,000.00 payable in
accordance with the Company’s standard payroll practices for salaried employees.
This salary will be subject to adjustment pursuant to the Company’s employee
compensation policies on a periodic basis.

 

Bonus. You will be eligible for participation in Redback’s Executive Bonus
program, targeted at 40% of base compensation, and based upon your performance
and the overall performance of the Company. As part of this offer you will be
guaranteed a prorated payout for Q4FY2001.

 

Stock Options. Subject to the approval of the Company’s Board of Directors, you
will be granted an option to purchase 600,000 shares of the Company’s Common
Stock. The exercise price per share will be equal to the fair market value per
share on the date the option is approved by Redback’s Board of Directors, or a
committee of the Board, at the next appropriate Board of Director’s meeting, at
close of the market. The option will be subject to the terms and conditions
applicable to options granted under the Company’s 1999 Stock Plan, as described
in that Plan and the applicable stock option agreement. You will vest in 25% of
the option shares after 12 months of service, and the balance will vest in
monthly installments over the next 36 months of service, as described in the
applicable stock option agreement.

 

Option Agreement In the event a Change in Control occurs (as defined by
Redback’s Stock Option Plan) and (ii) within 12 months following such Change in
Control, either (A) your service with Redback is involuntarily terminated
without cause or (B) there is an involuntary reduction in the nature or scope of
your service to Redback (including a material reduction in your employment
responsibilities), you will have acceleration of 12 months vesting of your
unvested options, and you will receive 12 months of base pay. Cause shall be
deemed to mean your unauthorized use or disclosure of the confidential
information or trade secrets of Redback, your conviction of a felony under the
laws of the United States or any state thereof or your gross negligence.

 

Proprietary Information and Inventions Agreement. As with all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement.

 

Period of Employment. Your employment with the Company will be “at will”,
meaning that either you or the Company will be entitled to terminate your
employment at any time for any reason, with or without cause. Any contrary
representations, which may have been made to you, are superseded by this offer.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express writing
signed by you and the President of the Company.



--------------------------------------------------------------------------------

Outside Activities. During the period that you will render services to the
Company, you will not engage in any employment, business, or activity that is in
any way competitive with the business or proposed of the Company, or any gainful
employment, business or activity, without the written consent of the Company.
You also will not assist any other person or organization in competing with the
Company or in preparing to engage in competition with the business or the
proposed business of the Company.

 

Benefits. During your employment you will be entitled to participate in and to
receive benefits from all present and future medical, dental, vision, life
insurance, accident and disability plans, and all similar benefits made
available generally to employees of the Company. The amount and extent of these
benefits, including employee-paid premiums, co-payments and deductibles, shall
be governed by the specific benefit plan, as it may be amended from time to
time.

 

Entire Agreement. This letter and all of the exhibits attached hereto contain
all of the terms of your employment with the Company and supersede any other
understandings, oral or written, between you and the Company.

 

Ebrahim, we believe you will make a significant contribution to the Company and
hope you find the foregoing terms acceptable. You may indicate your agreement
with these terms and accept this offer by signing and dating both the enclosed
duplicate original of this letter and the enclosed Proprietary Information and
Inventions Agreement and returning them to me. As required by the Immigration
Reform and Control Act of 1986, your employment with the Company is also
contingent upon your providing legal proof of your identity and authorization to
work in the United States within 72 hours of your date of employment. The
necessary documents and instructions are attached to enable you to complete them
in the time allowed.

 

Please inform me of your agreement with these terms no later than October 3,
2001 by signing and dating the enclosed duplicate original of this letter and
returning it to me. Redback conducts New Hire Orientations each Monday morning
from 8:30am to 4:00pm in the Manresa Conference Room in our 350 Holger Way
building, on the 1st floor.

 

       

Very truly yours,

 

Kevin A. DeNuccio

President and CEO

Redback Networks, Inc.

AGREED AND ACCEPTED:                   By                   Date       START
DATE: